—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered February 22, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 to 10 years, and 3 to 6 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), *361defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence that defendant sold drugs to the undercover officer who gave a detailed description of defendant to the arresting officer and then confirmed defendant’s identity in a driveby, and that defendant was arrested with the prerecorded buy money in his possession. Moreover, upon an independent review of the facts, we find that the determination was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution witnesses, including those that arose from defendant’s testimony concerning how he came to possess the buy money, were properly placed before the jury, and, after considering the relative force of the conflicting testimony and the inferences that may be drawn therefrom, we find no reason on the record before us to disturb its determination.
The testimony of the arresting officer at the suppression hearing that the undercover officer gave him a detailed description of defendant after purchasing drugs from him, and that defendant matched the description, established probable cause (see, People v Hernandez, 189 AD2d 634, lv denied 81 NY2d 887). Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.